NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            DOLORES R., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, F.B., Appellees.

                              No. 1 CA-JV 18-0152
                                FILED 12-18-2018


            Appeal from the Superior Court in Maricopa County
                              No. JD529689
            The Honorable Colleen L. French, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Law Office of H. Clark Jones, LLC, Mesa
By H. Clark Jones
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee Department of Child Safety
                         DOLORES R. v. DCS, F.B.
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge James P. Beene delivered the decision of the Court, in
which Judge Michael J. Brown and Judge James B. Morse Jr. joined.


B E E N E, Judge:

¶1            Dolores R. (“Mother”) appeals the superior court’s order
terminating her parental rights to her child, F.B. She argues that the court
erred by finding that the Department of Child Safety (“DCS”) made
reasonable efforts to provide her reunification services and that termination
of her parental rights was in F.B.’s best interests. For the following reasons,
we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2           In January 2016, Mother, a prostitute, brought a “john” to her
apartment. Before leaving the apartment, the “john” struck Mother in the
head with a gun, causing her to be hospitalized. Although F.B. was not
present during the assault, Mother admitted that F.B. was home earlier
when Mother’s assailant arrived. On other occasions, however, F.B. was
home while Mother engaged in prostitution and, in one instance, F.B. was
inappropriately touched by one of Mother’s customers.

¶3            After discovering this information, DCS filed a dependency
petition, and in May 2016, the superior court adjudicated F.B. dependent.1
The court then ordered reunification services for Mother, which included
parent aide, therapeutic visitation, psychological and psychiatric
evaluations, counseling and transportation assistance. Over the next 19
months, Mother only sporadically participated in these services, with
minimal progress.

¶4            In April 2018, DCS filed a motion to terminate Mother’s
parental rights to F.B. based on Arizona Revised Statutes (“A.R.S.”) sections
8-533(B)(3) (mental illness) and 8-533(B)(8)(c) (out-of-home care for fifteen
months or longer). After a four-day evidentiary hearing, the superior court
terminated Mother’s parental rights on both grounds alleged in the motion.


1      The superior court terminated Father’s, John Doe’s, rights to F.B. in
April 2018, and he is not a party to this appeal.


                                      2
                          DOLORES R. v. DCS, F.B.
                           Decision of the Court

Mother timely appealed. We have jurisdiction pursuant to A.R.S. §§ 8-
235(A), 12-120.21(A)(1), and -2101(A)(1).

                                DISCUSSION

¶5             Mother does not challenge the existence of the statutory
grounds for termination. She contends, however, that DCS failed to make
reasonable efforts to provide reunification services. The superior court “is
in the best position to weigh the evidence, observe the parties, judge the
credibility of witnesses, and resolve disputed facts.” Jordan C. v. Ariz. Dep’t
of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009). Unless no reasonable
evidence supports the court’s factual findings, we accept those findings and
will affirm the termination order unless it is clearly erroneous. Bobby G. v.
Ariz. Dep’t of Econ. Sec., 219 Ariz. 506, 508, ¶ 1 (App. 2008). The superior
court did not abuse its discretion by finding that DCS made reasonable
efforts to provide Mother with reunification services.

¶6             As relevant here, when DCS moves to terminate parental
rights on mental illness and time-in-care grounds, the superior court must
find that DCS made reasonable efforts to provide reunification services. See
Mary Ellen C. v. Ariz. Dep’t of Econ. Sec., 193 Ariz. 185, 192-93, ¶¶ 33, 42 (App.
1999). DCS’s duty, however, does not negate a parent’s requirement to
timely object to services if the parent believes those services are inadequate.
Shawanee S. v. Ariz. Dep’t of Econ. Sec., 234 Ariz. 174, 178, ¶ 13 (App. 2014).
As noted by the superior court, Mother attended every hearing throughout
the dependency proceeding, was represented by counsel, and did not object
to the services provided to her at any point during the proceedings.
Accordingly, Mother waived her right to raise this issue for the first time
on appeal. See id. at 179, ¶ 18.

¶7            Even if Mother had not waived her reasonable efforts
argument, the record supports the court’s findings. Mother argues that
DCS did not provide her with timely Dialectical Behavioral Therapy
(“DBT”). The record belies this assertion. Mother began DBT counseling
in February 2017. Initially, because of Mother’s disruptive behavior during
group sessions, she was afforded individual DBT counseling. A year later,
in February 2018, reports from Mother’s DBT sessions indicated that she
still showed a lack of emotional regulation and was unable to put F.B.’s
needs before her own. At the conclusion of the termination hearing, Mother
had been provided 14 months of DBT counseling and was still unable to
gain insight into why her behaviors resulted in F.B.’s removal. Thus, on
this record, the superior court did not err by finding that DCS made
reasonable efforts to provide Mother with reunification services.


                                        3
                          DOLORES R. v. DCS, F.B.
                           Decision of the Court

¶8             Mother also challenges the superior court’s finding that
termination of her parental rights was in F.B.’s best interests. Termination
is in the best interests of a child “if either: (1) the child will benefit from
severance; or (2) the child will be harmed if severance is denied.” Alma S.
v. Dep’t of Child Safety, 245 Ariz. 146, 150, ¶ 13 (2018). “At the best-interests
stage of the analysis, we can presume that the interests of the parents and
child diverge because the court has already found the existence of one of
the statutory grounds for termination by clear and convincing evidence.”
Id. at ¶ 12 (quotation omitted).

¶9            Here, the superior court found that termination would benefit
F.B. and was in her best interests because her placement is “providing the
child with a loving and nurturing home environment . . . providing for all
her needs, and that the child has been thriving in their care.” Further, the
DCS case worker testified F.B. is happy with and bonded to her placement,
and the placement is willing to adopt. These findings are sufficient to
support the court’s best-interests determination.

                               CONCLUSION

¶10            The superior court’s order terminating Mother’s parental
rights to F.B. is affirmed.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4